United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, EL PASO
INTERNATIONAL AIRPORT, El Paso, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0654
Issued: May 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2017 appellant filed a timely appeal from a November 22, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last OWCP merit decision dated August 25, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3 the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its November 22, 2016 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a) as it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On September 17, 2013 appellant, then a 39-year-old lead transportation security officer,
filed a traumatic injury claim (Form CA-1) alleging that, on that date, he injured his right foot, left
leg and lower left back when he ran after a passenger who had breached the checkpoint. He
stopped work the next day, September 18, 2013. The employing establishment noted that
appellant had undergone foot surgery four weeks prior and that his doctor had released him to full
duty without restrictions on September 17, 2013.
An authorization for examination and/or treatment (Form CA-16) was issued by the
employing establishment on September 17, 2013. On the form, appellant indicated that he had
pain, tingling/numbness of right foot, left leg, and lower back. Dr. Francisco Guerra, a family
practitioner, noted that appellant had right heel spur surgery in August 2013 and had a history of
lumbar disc degenerative joint disease. He diagnosed sciatica, right limb pain and lumbago and
checked a box marked “yes” indicating that the conditions were caused or aggravated by the
employment activity of running after a passenger.
In a September 23, 2013 report, Dr. Vivianne Nguyen, a podiatrist, noted the claimed
September 17, 2013 incident. Appellant’s diagnoses were listed as status post endoscopic plantar
fasciotomy, right foot contusion and neuritis of medial dorsal cutaneous nerve and deep peroneal
nerve. Dr. Nguyen indicated that appellant’s right foot contusion was not surgery related, but was
from the strain of running after a suspect at work.
By development letter dated October 4, 2013, OWCP advised appellant of the deficiencies
in his claim and requested additional factual and medical evidence. Appellant was advised that he
should provide a narrative medical report from his physician which contained a medical
explanation as to how the reported work incident caused or aggravated a medical condition. He
was afforded 30 days to provide such evidence.
In a September 23 and 30, 2013 attending physician’s report, an unknown provider with a
specialty in family practice, noted that appellant had previously undergone right foot surgery by
Dr. Nguyen for heel spur. On the day appellant was released back to work, he had to run, which
caused pain in foot and back. A diagnosis of right foot injury and lumbago with radiculopathy
was provided. The provider checked “yes” to indicate that the condition was believed to have been
caused or aggravated by the employment activity described.
In September 30 and October 7, 2013 reports, Dr. Nguyen diagnosed contusion and right
foot strain, with neuritis of the medial dorsal cutaneous nerve and deep peroneal nerve.
Several reports from Dr. Barry L. Cromer, an orthopedic surgeon, were submitted. He
noted that appellant’s injury occurred on September 17, 2013 when appellant was chasing an

2

unscreened passenger. Diagnoses of lumbar radiculopathy, sciatica, lumbago, lumbar sprain and
low back pain were noted. In an October 4, 2013 report, Dr. Cromer indicated that appellant did
not have any preexisting problems with the injured areas. In November 5 and 11, 2013 reports, he
advised that appellant’s symptoms had worsened. Dr. Cromer indicated that his lumbar spine and
right lower leg problems began on September 17, 2013. In a December 3, 2013 report, he
indicated that appellant’s symptoms had improved. Dr. Cromer noted that his diffuse pain was
related to a workers’ compensation injury of September 17, 2013. He released appellant to
modified work with restrictions. Work capacity evaluations (Form OWCP-5c) dated October 4,
November 11, and December 6, 2013 were also provided.
In a December 3, 2013 report, Dr. David M. Sack, a preventive medicine/occupational
environmental specialist and physician for the employing establishment, noted appellant’s history
of the claimed employment incident and that appellant had been off work since the incident. He
related that, on the date of the alleged injury, appellant had just returned from a five-week work
absence related to treatment and surgery for a heel spur. Dr. Sack opined that, while it might be
feasible that the reported mechanism caused a foot injury, he was not sure how it would precipitate
such a prolonged and debilitating back condition. He further opined that appellant’s restrictions
disabling him from work were not supported and were likely prolonging recovery. Dr. Sack
concluded that the involvement of multiple physicians complicated the development and execution
of a focused return to work plan.
By decision dated December 18, 2013, OWCP accepted that the September 17, 2013
employment incident occurred as alleged and that appellant had diagnosed medical conditions.
However, it denied the claim finding that the medical evidence of record was insufficient to
establish that his diagnosed foot and back conditions were causally related to the accepted work
incident.
On February 21, 2014 appellant requested reconsideration. Evidence submitted in support
thereof consisted of appellant’s narrative statement received February 21, 2014 reports pertaining
to the foot and back from physical therapists and nurse practitioners, authorization requests, and
diagnostic testing. The employing establishment controverted the claim by letter of April 1, 2014.
In a January 10, 2014 letter, Dr. Cromer opined that the history of injury was consistent
with a workers’ compensation injury. He explained that it was plausible that appellant injured the
previous surgical site due to strenuous sprinting. It was also medically feasible that appellant’s
back strain/sprain was causally related to the September 17, 2013 work incident.
Progress reports and work capacity evaluations from Dr. Cromer were provided.
Dr. Cromer indicated that the conditions of lumbago, lumbar sprain, and plantar fasciitis were
actively being treated. In a December 6, 2013 report, he indicated that the symptoms of appellant’s
limb pain and lumbar radiculopathy were localized to peroneal nerve distribution. Dr. Cromer
stated that this condition was related to the September 17, 2013 “workers’ compensation injury.”
In a January 10, 2014 report, he indicated that appellant’s symptoms had worsened. Dr. Cromer
stated that the initial injury occurred to the lumbar spine and right foot on September 17, 2013 and
opined that appellant’s problems were related to that injury. Follow-up reports of January 17 and
March 20, 2014 were provided. In a March 20, 2014 report, Dr. Cromer indicated that appellant’s
lumbar spine and right foot problems started on September 12, 2013 and were related to that injury.

3

In a January 24, 2014 report, Dr. Nguyen stated that she performed endoscopic plantar
surgery on appellant on August 13, 2013. Appellant’s postoperation treatment ended on
September 16, 2013 and he was released to go back to work the following day. Dr. Nguyen stated
that appellant presented to the office on September 23, 2013 after he abruptly chased someone
during work hours and started to have pain on the right foot at the heel area as well as numbness
and pain on the first intermetatarsal base. She opined that he had a right foot contusion due to the
injury he sustained at work. Dr. Nguyen indicated that appellant received a strain and neuritis of
the medial dorsal cutaneous nerve and deep peroneal nerve from running after a suspect at work.
She also stated that the mechanism of his injuries from his history was consistent with the work
event. Thus, Dr. Nguyen opined that appellant’s persistent pain since September 17, 2013 resulted
from the September 17, 2013 work incident.
By decision dated June 2, 2014, OWCP denied modification of its December 13, 2013
decision. It found that the medical reports of record contained inconsistencies and speculative
wording. Additionally, the medical reports lacked a rationalized medical opinion based on a
complete factual and medical background explaining causal relationship between the diagnosed
condition and the accepted employment incident.
On December 16, 2014 appellant requested reconsideration. In support thereof, he
submitted a May 27, 2014 statement and an undated statement received on December 16, 2014.
An October 24, 2014 supervisor’s statement, in connection with disability retirement, indicated
that appellant had been unable to perform his job since January 22, 2014 as his medical limitations
did not meet the minimum physical requirements of the employing establishment.
Diagnostic testing reports and reports pertaining to lumbar epidural steroid injections at
L5-S1 were received.
In an October 8, 2014 report, Dr. Gregory R. Misenhimer, an orthopedic surgeon, provided
an assessment of lumbosacral neuritis and degeneration of lumbosacral intervertebral disc. He
indicated that appellant’s August 27, 2014 electromyogram and nerve conduction velocity
EMG/NCV study showed strong evidence of an acute radiculopathy affecting the right L5 nerve
root. The most recent magnetic resonance imaging (MRI) scan revealed degeneration of the L4
and L5 discs without herniation.
In September 26 and November 3, 2014 reports, Dr. Caesar A. Zuniga, a podiatrist,
diagnosed plantar fasciitis, equinus deformity, and foot pain. No history of injury was provided.
In an August 27, 2014 report, Dr. Michael K. Boone, a physiatrist, indicated that
appellant’s symptoms had been present since September 12, 2013. He noted the history of injury
and provided a chart of appellant’s medical history, noting the date of onset for each condition.
Dr. Boone provided an assessment of lumbosacral root lesions.
Dr. Cromer continued to treat appellant for the conditions of foot pain, foot sprain,
lumbago, lumbar radiculopathy, lumbar strain, plantar fasciitis, and sciatica. In his September 11,
2014 report, Dr. Cromer reported that appellant had surgery on his right foot two months ago.
By decision dated August 25, 2015, OWCP denied modification of its prior decision.

4

On August 30, 2016 appellant requested reconsideration. In an undated statement, received
by OWCP on August 30, 2016, he stated that he worked successfully for the first six hours on his
first day back to work after plantar fasciitis surgery without swelling or pain to either his foot or
back until he had to abruptly chase a runner, someone who had breached and passed the TSA
checkpoint. Appellant argued that Dr. Cromer provided medical documentation to support the
mechanism of injury causal relationship in his September 30, 2013 and January 10, 2014 reports.
Documents including work restrictions and referrals were submitted. The reports
documented appellant’s medical course and progress, which included treatment with a dorsal
column stimulator (DCS), which had malfunctioned and was eventually removed, and the
development of restless leg syndrome. None of the reports provided an opinion regarding the
cause of appellant’s diagnosed conditions.
By decision dated November 22, 2016, OWCP denied appellant’s request for
reconsideration finding that it was untimely filed and failed to demonstrate clear evidence of
error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
In order to be timely, a request for reconsideration must be received by OWCP within one year of
the date of OWCP’s merit decision for which review is sought. Timeliness is determined by the
document receipt date of the reconsideration request [the received date in the Integrated Federal
Employees’ Compensation System (iFECS).4 The Board has found that the imposition of this oneyear time limitation does not constitute an abuse of the discretionary authority granted OWCP
under 5 U.S.C. § 8128(a).5
Its regulations state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in section 10.607 of OWCP regulations, if
the claimant’s application for review shows clear evidence of error on the part of OWCP.6 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
3

20 C.F.R. § 10.607(a) (2011).

4
Id. at § 10.607; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016). R.R., Docket No. 17-1210 (issued April 12, 2018).
5
6
7

Thankamma Mathews, 44 ECAB 765 (1993); see also Jesus D. Sanchez, 41 ECAB 964 (1990).
20 C.F.R. § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).
See Alberta Dukes, 56 ECAB 247 (2005).

5

manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear evidence
of error. It is not enough to merely show that the evidence could be construed so as to produce a
contrary conclusion. This entails a limited review by OWCP of how the evidence submitted with
the reconsideration request bears on the evidence previously of record and whether the new
evidence demonstrates clear error on the part of OWCP. To show clear evidence of error, the
evidence submitted must be of sufficient probative value to prima facie shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.8
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.9
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
The last decision on the merits of the claim was OWCP’s August 25, 2015 decision, which
denied modification of a June 2, 2014 determination that appellant had not established causal
relationship between his diagnosed medical conditions and the September 17, 2013 employment
incident. Appellant had one year from the date of that decision to make a timely request for
reconsideration. His request for reconsideration was received by OWCP on August 30, 2016.11
As his request for reconsideration was received more than one year after the August 25, 2015 merit
decision, it was untimely filed and, therefore, appellant must demonstrate clear evidence of error.12
The Board also finds that appellant’s untimely request for reconsideration failed to
demonstrate clear evidence of error on the part of OWCP.
On December 18, 2013 OWCP made its initial determination that the medical evidence of
record failed to establish that the claimed medical conditions to appellant’s foot and back were
causally related to the accepted work incident of September 17, 2013. Subsequently, OWCP
8

Robert G. Burns, 57 ECAB 657 (2006).

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
10

Nancy Marcano, 50 ECAB 110 (1998).

See 20 C.F.R. § 10.607(a) (the reconsideration request must be received within one year of OWCP’s decision for
which review is sought).
11

12

L.S., Docket No. 16-0603 (issued May 20, 2016).

6

denied multiple requests for reconsideration of this decision, finding that the evidence was not
sufficient to modify the prior decision as there was no well-rationalized medical report from a
physician which explained whether and how appellant’s diagnosed medical conditions were
causally related to the accepted work incident of September 17, 2013. Appellant has failed to
submit the type of positive, precise, and explicit evidence which manifests on its face that OWCP
committed an error in denying his claim.13
On reconsideration appellant referred to reports dated September 30, 2013 and January 10,
2014, which he argued supported the mechanism of injury and causal relationship. While the
reports cited by him are generally supportive of causal relationship, they do not demonstrate clear
evidence of error on the part of OWCP. OWCP specifically found that the reports cited by
appellant, as well as other multiple reports of record, lacked a well-reasoned explanation from a
physician as to how his medical condition occurred as a result of his employment incident. The
Board notes that while appellant addressed his disagreement with OWCP’s decision denying his
claim for traumatic injury, his disagreement does not demonstrate clear evidence of error as it does
not raise a substantial question as to the correctness of OWCP’s most recent merit decision which
denied appellant’s claim for traumatic injury because of insufficient medical evidence addressing
causal relationship.14
To demonstrate clear evidence of error, it is not sufficient merely to establish that the
evidence could be construed so as to produce a contrary conclusion. The term clear evidence of
error is intended to represent a difficult standard.15 None of the evidence submitted manifests on
its face that OWCP committed an error in denying appellant’s claim for compensation.16 Appellant
also has not submitted new medical evidence which addresses the causal relationship of appellant’s
medical conditions. Accordingly, the Board finds that the arguments and evidence submitted by
appellant are insufficient to demonstrate clear evidence of error.17
For these reasons, the Board finds that appellant has not demonstrated clear evidence of
error by OWCP in the denial of his claim for traumatic injury.

13

See D.H., Docket No. 18-0042 (issued March 16, 2018).

14

See S.R., Docket No. 16-1107 (issued February 23, 2017); R.R., Docket No. 14-1272 (issued October 15, 2014).

15

Annie L. Billingsley, 50 ECAB 210 (1998).

16

See James R. Mirra, 56 ECAB 738 (2005).

17

The Board notes that a Form CA-16, authorization for examination and/or treatment, was issued by the employing
establishment on September 17, 2013. When the employing establishment properly executes a Form CA-16 which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16
creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim. The period for which treatment is authorized by a Form
CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608, 610 (2003).

7

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a) as it was untimely filed and failed to demonstrate clear evidence of
error.
ORDER
IT IS HEREBY ORDERED THAT the November 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

